Citation Nr: 1301691	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  08-22 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected lumbar spine disability, variously diagnosed as lumbar strain and intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965, and from January 1975 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2012, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A hearing transcript (transcript) of that hearing has been associated with his claims folder.

Historically, service connection was granted by the RO in January 1985 for lumbosacral strain; a zero percent rating was assigned, effective from August 29, 1983.  The Veteran did not appeal this decision.  A claim seeking an increased rating was received on June 23, 2005.  The October 2005 RO rating decision increased to 20 percent the disability rating assigned for the lumbar spine disability, recharacterizing the disability as intervertebral disc syndrome.  The RO also established the effective date for the 20 percent rating as June 23, 2005.  

The Veteran's representative, as part of a March 2009 VA Form 646, raised the issue of entitlement to service connection for bilateral lower extremity radiculopathy secondary to the Veteran's service-connected lumbar spine disability.  The Agency of Original Jurisdiction (AOJ) is not shown to have adjudicated this raised claim.  

The  issue of entitlement to service connection for bilateral lower extremity radiculopathy secondary to the Veteran's service-connected lumbar spine disability has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming that his service-connected lumbar spine disability warrants a rating in excess of the currently-assigned 20 percent disability rating.  The Board determines that a remand is necessary so that the Veteran can be scheduled for another VA orthopedic examination.

The Veteran claimed as part of his July 2006 notice of disagreement that his lumbar spine disability "continues to worsen."  He also testified in October 2012 that in the last few years his back had "definitely" worsened.  See page four of transcript.  

The Veteran was last afforded a VA examination to evaluate the severity of his service-connected lumbar spine disability in August 2005.  This is more than seven years ago.  Review of the examination report shows that the examiner did not have the Veteran's claims folder available for review.  Applicable regulations state that it is essential that, both in the examination and evaluation, each disability be viewed in relation to its history.  See 38 C.F.R. § 4.1.  In this regard, medical examinations generally should "take into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 (2012); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a claimant's prior medical records when such a review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions).


The Board acknowledges that the VA physician who examined the Veteran in August 2005 supplied a medical report in July 2008, which essentially summarized the medical history of the Veteran's lumbar spine disability.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, the most appropriate course is to order a current VA examination to determine the manifestations and severity of the Veteran's lumbar spine disability.

The Veteran also testified in October 2012 that he was presently being treated by a private medical provider for his back.  This pain management specialist, who was named (Dr. B.), was noted to be located in Valdosta.  See page three of transcript.  As this claim is being remanded anyway, an effort to obtain these records should be undertaken.  As these private medical records may contain information critical to the matter at hand, 38 C.F.R. § 3.159(c) (2012) mandates that VA assist in obtaining such records.

The Board also notes that of record is a December 2007 letter from the Social Security Administration (SSA) to the Veteran, informing him that he was entitled to monthly disability benefits commencing in September 2006.  An initial request for records was sent by VA in January 2008 to SSA in order to obtain SSA disability records.  SSA did not respond, and no subsequent attempt by VA to obtain these SSA records is shown to have occurred, nor has SSA informed VA that the records were not available. 

The Board notes that VA must obtain SSA decisions and records which may have a bearing on a Veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  In this regard, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  As such, pursuant to this remand, and in an effort to develop additional evidence concerning the claim now before the Board on appeal, an exhaustive effort should be made to clarify if SSA records pertaining to the Veteran, including medical records, are available.

Finally, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, in readjudicating the increased rating claim the RO/AMC must consider the Hart decision. 

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should seek to obtain all medical records from Dr. B. (see page three of October 2012 transcript) concerning medical treatment afforded the Veteran.  To assist in acquiring these sought after private medical records, the RO/AMC should provide the Veteran with a VA Form 21-4142 (Authorization and Consent to Release Information).  All efforts to obtain these records should be fully documented, and Dr. B. should provide a negative response if these records are not available.

2.  The RO/AMC should contact SSA and request all documents pertaining to the Veteran's award of disability benefits from the SSA, and specifically request a copy of the decision awarding benefits and copies of the medical records upon which the SSA based its decision.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

3.  After associating with the record all evidence obtained in connection with the above development, the RO/AMC must arrange for VA orthopedic and neurologic examinations of the Veteran to determine the nature, extent and severity of the service-connected lumbar spine disability.  The claims file must be made available to and reviewed by the examiners in conjunction with the examinations.  All indicated studies, including X-rays, range of motion studies in degrees, and electromyograph and nerve conduction studies, if clinically appropriate, must be performed.  Tests of thoracolumbar spine joint motion against varying resistance must be performed.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  The examiners must identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain must be identified, and the examiners must assess the extent of any pain.  The examiners must express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare- ups.  If this is not feasible, the examiners must so state, and explain why.

The neurological examiner must specifically identify any evidence of neurological manifestations due to the service-connected lumbar spine disorder.  If such neurological manifestations are present, the examiner should state whether there is complete or incomplete paralysis of the nerve.  If incomplete, the examiner should state whether it is mild, moderate, moderately severe or severe with marked muscular atrophy.

The neurological examiner must also identify the signs and symptoms resulting from an intervertebral disc syndrome that are present constantly, or nearly so.  The examiner should further note whether any intervertebral disc syndrome that may be present results in incapacitating episodes and the total duration of any of these episodes.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO/AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO/AMC should readjudicate the Veteran's claim.  In so doing, consideration of whether different ratings may be warranted for different time periods in light of the decision in Hart need be undertaken.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



